EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A dispensing box holder comprising:
a base;
a plurality of walls extending from the base, the plurality of walls including a first wall and a second wall;
a dispensing opening bounded by a first notch of the first wall and a second notch of the second wall, wherein the first notch and the second notch are contiguous with each other, the dispensing opening having two sides, one of the two sides of the dispensing opening facing a first direction and a second of the two sides of the dispensing opening facing a second direction different from the first direction, wherein both the first direction and the second direction are parallel to a plane defined by the base;

wherein the retainer member defines two sides of the box receiving area with the retainer member mounted on the base…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 11 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A dispensing box holder comprising:
a base;
a plurality of walls extending from the base; a space defined by the base and the plurality of walls;
a retainer member configured to be adjustably disposed in the space to define a box receiving area in the space with the base, the plurality of walls and the retainer member, the box receiving area including a dispensing corner defined by two adjacent 
a dispensing opening defined in the two adjacent perpendicular walls of the plurality of walls, the dispensing opening  extending around the dispensing comer; and
wherein the retainer member defines the retaining corner of the box receiving area…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 22 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A dispensing box holder comprising:
a base;
a plurality of walls extending from the base;
a space defined by the base and the plurality of walls;
a retainer member configured to be adjustably disposed in the space to define a box receiving area in the space with the base, the plurality of walls, and the retainer member, the box receiving area including a dispensing corner defined by two adjacent 
a dispensing opening defined in the dispensing comer of the two adjacent perpendicular walls of the plurality of walls, the dispensing opening extending around the dispensing corner…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651